Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 10/01/2019.
Claims 1-20 are pending.

Claim Objections
Claims 1-20 are objected to because of the following informalities:    
Claim 1 recited, “A method comprising:” in line 1. For clarity and descriptive, it is suggested to change to “A method for data transmission in a communication system, the method comprising:”.
Claim 19 recited, “An apparatus, comprising:” in line 1. For clarity and descriptive, it is suggested to change to “An apparatus for data transmission in a communication system, the apparatus comprising:”.
Claim 1 recited, “a first modulation and/or a first coding” in line 2. For clarity, it is suggested to change “and/or” to either “and” or “or”.
Claim 1 recited, “the second transmission” in line 6. For clarity, it is suggested to change to “the second data transmission”.
Claim 1 recited, “the subset of candidate communication parameter schemes” in line 12. For clarity, it is suggested to change to “the subset of multiple candidate communication parameter schemes”.
“the subset” in line 15. For clarity, it is suggested to change to “the subset of multiple candidate communication parameter schemes”.
Claim 19 recited, “the communication parameter schemes” in line 5. For clarity, it is suggested to change to “the multiple communication parameter schemes”.
Claim 19 recited, “the subset” in line 19. For clarity, it is suggested to change to “the subset of multiple candidate communication parameter schemes”.
Claim 20 recited, “the second transmission” in line 9. For clarity, it is suggested to change to “the second data transmission”.
Claim 20 recited, “the subset” in line 18. For clarity, it is suggested to change to “the subset of multiple candidate communication parameter schemes”.
For all dependent claims 2-18 to independent claim 1 are also objected since they are depended on the basic of objected independent claim 1.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, the applicant regards as the invention.

Claim 1 recites the limitation “obtaining data from the data transmission”   in line 17.  It is unclear what “the data transmission” is referred to the first or the second data transmission. Thus, the claim is indefinite.
Claim 20 is also rejected as of claim 1.
For all dependent claims 2-18 to independent claim 1 are also rejected since they are depended on the basic of rejected independent claim 1.
For the purpose of examination, examiner will interpret the claims as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-9, 12, and 15-20 are rejected under 35 U.S.C. 103 unpatentable over Qin et al. (US 2018/0278324) in view of KOLDING et al. (CN 101682467).

Regarding claim 1, Higashitaniguchi discloses a method [Figs. 2, 3, 4, ¶¶ 32-62; a method of receiver 200 and transmitter 400] comprising: 
receiving a first data transmission sent over a link according to a first communication parameter scheme that includes at least one of a first modulation and/or a first coding [Fig. 2, ¶ 32; receiving a single data stream 230 over a satellite link]; 
receiving a second data transmission [¶¶ 32; receiving a second data transmission/(multiple data streams is provided with respect to FIG. 6 (FEC/modulator 620a, 620b)]; 
in response to receiving the second data transmission, determining a second communication parameter scheme of the second transmission [¶ 34; the CRO 210 sorts the PDUs of the data stream 230 into modulation and coding (MODCOD) queues 240a-240n, wherein each MODCOD queue represents a different combination modulation and/or coding arrangement, (also Fig. 6, ¶ 68, for each FEC/modulator 620a, 620b to modulate each code block with the MODCOD assigned by the CRO 610)], including: 
identifying a subset of multiple candidate communication parameter schemes determined based on the first communication parameter scheme [Fig. 2, ¶ 34; identifying a number of MODCODs supported (e.g. 1, 2, …n), and thus the number of queues 240a-240n, can vary as needed to provide appropriately address many combinations of modulations and codings (16-APSK, 8-PSK, QPSK, 16-QAM, 64-QAM, and so on)]; 
identifying, in the second data transmission, a first identifier that corresponds to the second communication parameter scheme [Figs. 2, 3, ¶ 44; the stream ID 312 can be an identifier for the data stream 230 being transmitted, wherein the stream ID helps receivers differentiate traffic that is part of the data stream 230 from traffic of other streams that may be sent on the same carrier; also see ¶ 68, the CRO 610 also provides, with the streams of code blocks, data indicating which MODCOD to use for transmission of the code blocks]; 
comparing the first identifier to a respective identifier for each communication parameter scheme in the subset of candidate communication parameter schemes [Fig. 3, ¶¶ 42, 44; differentiate traffic that is part of the data stream 230 from traffic of other streams (as in Fig. 5 and 6) using the stream ID 312 to designate the data stream to which the code block 300 corresponds, wherein each data stream 230 can have its own corresponding set of MODCOD queues 240a-240n (MODCOD 8-PSK, 16-QAM, …32-QAM)]; and 
determining, as the second communication parameter scheme, a communication parameter scheme in the subset that has an identifier that matches the first identifier [¶ 37; determines which MODCODs (Fig. 2, MODCOD 1, 2, …n) allow transmissions to be received error free, by selecting the MODCOD that provides the highest throughput (using Table of data rate 260 of fig. 2)]; and 
obtaining data from the data transmission based on the second communication parameter scheme [Fig. 4, ¶¶ 59-60; obtaining data/(reconstructed data stream 450 of PDUs that matches the input data stream 230) from the data transmission/(data stream 230) based on the second communication parameter scheme/( demodulator/FEC modules 410a, 410b process)]. 
Qin disclose all aspects of claim invention set forth above, but does not explicitly disclose determining, as the second communication parameter scheme and “based on the comparison”, a communication parameter scheme in the subset that has an identifier that matches the first identifier.
However, KOLDING discloses determining, as the second communication parameter scheme and based on the comparison, a communication parameter scheme in the subset that has an identifier that matches the first identifier [Page 9, 5th paragraph; the reference number and the proposed number of PRBs of the PRB is used for determining or calculating the transmission parameters (e.g., modulation scheme and coding rate: BPSK, QPSK, QAM or other modulation scheme, see Page 8, 4th paragraph) of a proposed for matching is useful; also see Page 10, 2nd paragraph, transmission parameter look-up table 216].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “determining, as the second communication parameter scheme and based on the comparison, a communication parameter scheme in the subset that has an identifier that matches the first identifier” as taught by KOLDING in the system of Qin, so that it would to provide a report to identify the proposed set of PRBs and the proposed transmission parameter set [see KOLDING, Page 4, 6th paragraph].

Regarding claim 2, the combined system of Qin and KOLDING discloses the method of claim 1.
 wherein the first data transmission and the second data transmission are satellite transmissions [¶¶ 39, 58; wherein the data stream 230 into multiple MODCOD queues 240a-240n are sent over the satellite link].

Regarding claim 3, the combined system of Qin and KOLDING discloses the method of claim 1.
Qin further discloses wherein each communication parameter scheme includes a modulation and a coding corresponding to a forward error correction coding of the link [Fig. 2, ¶ 49; wherein the obtain rate data 260 that indicates parameters such as a modulation type, number of bits per symbol, and FEC coding that correspond to each MODCOD].

Regarding claim 4, the combined system of Qin and KOLDING discloses the method of claim 3.
Qin further discloses wherein the first communication parameter scheme and the second communication parameter scheme have different modulations [Fig. 2, ¶ 49; wherein the first communication parameter scheme and the second communication parameter scheme have different modulations (16-APSK, 8-PSK, QPSK, 16-QAM, 64-QAM)].

Regarding claim 5, the combined system of Qin and KOLDING discloses the method of claim 3.
Qin further discloses wherein the first communication parameter scheme and the second communication parameter scheme have different codings [Fig. 2, ¶ 49; wherein the first communication parameter scheme and the second communication parameter scheme (MODCOD 1, 2) have different codings (16-APSK, 8-PSK, QPSK, 16-QAM, 64-QAM,)].

Regarding claim 6, the combined system of Qin and KOLDING discloses the method of claim 3.
Qin further discloses wherein each communication parameter scheme further includes a symbol rate [Fig. 2, ¶ 49; wherein each of MODCOD 1, 2 includes the channel data 262 that indicates a symbol rate (7 Mbaud or 9 Mbaud)].

Regarding claim 7, the combined system of Qin and KOLDING discloses the method of claim 6.
Qin further discloses wherein the first communication parameter scheme and the second communication parameter scheme have different symbol rates [Fig. 2, ¶¶ 49, 51; wherein the first communication parameter scheme and the second communication parameter scheme/( MODCOD 1, 2) have different symbol rates (7 Mbaud or 9 Mbaud)].

Regarding claim 8, the combined system of Qin and KOLDING discloses the method of claim 1.
Qin further discloses wherein the identifier is a unique word comprising a pattern of symbols [Fig. 2, ¶ 49; wherein the identifier is a unique word comprising a pattern of symbols].

Regarding claim 9, the combined system of Qin and KOLDING discloses the method of claim 1. 
Qin further discloses wherein: each communication parameter scheme in the multiple candidate communication parameter schemes corresponds to a signal-to-noise threshold [¶ 41; each communication parameter scheme in the multiple candidate communication parameter schemes corresponds to a signal-to-noise threshold (MODCODs may be ranked according to the signal-to-noise ratio (SNR))]; 
the multiple candidate communication parameter schemes are ranked according to the signal-to-noise ratio thresholds [¶ 41; MODCODs may be ranked according to the signal-to-noise ratio (SNR)]; 
the subset of candidate communication parameter schemes is limited to: 
the first communication parameter scheme [¶ 41; having MODCOD 1, 2,…n], 
a higher-ranked communication parameter scheme ranked higher than the first communication parameter scheme in the ranking [¶ 41; MODCODs that have a lower minimum signal-to-noise requirement can be ranked lower], and 
a lower-ranked communication parameter scheme that is ranked lower than the first communication parameter scheme in the ranking [¶ 41; MODCODs that have a lower minimum signal-to-noise requirement can be ranked lower]; and 
the second communication parameter scheme is the higher-ranked communication parameter scheme or the lower-ranked communication parameter scheme [¶ 41; MODCOD queues 240a-240n from the same or lower ranking, wherein each MODCOD queue represents a different combination modulation and/or coding arrangement].

Regarding claim 12, the combined system of Qin and KOLDING discloses the method of claim 1.
Qin further discloses determining, based on a signal-to-noise ratio for the first data transmission, to switch from the first communication parameter scheme to the second communication parameter scheme [¶ 37; selects, from among the MODCODs that satisfy the error rate criteria, the MODCOD that provides the highest throughput and switch between different MODCOD queues in any sequence]; and 
providing, to a transmitter, data instructing the transmitter to switch to the second communication parameter scheme [¶ 51; as the SNR at a user terminal changes, the transmitter receives information regarding the change and can switch to a different MODCOD for that user, e.g., by assigning later data in the data stream to appropriate MODCOD queues], 
wherein the subset of candidate communication parameter schemes include only the first data communication scheme and the second data communication scheme [¶ 41; multiple MODCODs to be mixed in the same code block 300].

Regarding claim 15, the combined system of Qin and KOLDING discloses the method of claim 1.
Qin further discloses wherein the subset of candidate communication parameter schemes includes no more than four communication parameter schemes [Fig. 2, ¶ 35; multiple different MODCOD arrangements (e.g. 1, 2, …n, wherein is 4)].

Regarding claim 16, the combined system of Qin and KOLDING discloses the method of claim 1.
 Qin further discloses wherein the first communication parameter scheme is different from the second communication parameter scheme [Fig. 2, ¶¶ 35, 51; wherein the first communication parameter scheme is different from the second communication parameter scheme].

Regarding claim 17, the combined system of Qin and KOLDING discloses the method of claim 1.
Qin further discloses wherein a receiver that receives the first data transmission and the second data transmission is part of a communication terminal [¶ 67; wherein receiver 604 includes demodulator/FEC 630a, 630b to receive five input data streams are shown, A, A1, B, C, and C], wherein the second communication parameter scheme is not requested by the communication terminal, and the communication terminal is not notified of a switch to the second communication parameter scheme by a transmitter before the second data transmission is sent by the transmitter [¶ 67; code rate organizer (CRO) 610 as discussed above, can receive each of the data streams A, A1, B, C, and C1 and generate code blocks for each, as well as to coordinate the use of different MODCOD arrangements on each carrier and to distribute the code blocks of data stream B among the different carriers], wherein the transmitter transmits, to the receiver, the first data transmission and the second data transmission [Fig. 6, ¶ 66; system includes a transmitter 602 and a receiver 604 for transmitting the data streams A, A1, B, C, and C1].

Regarding claim 18, the combined system of Qin and KOLDING discloses the method of claim 1.
Qin further discloses wherein each communication parameter scheme further includes at least one of a spreading factor, a roll-off factor, and/or a chip rate [¶¶ 44, 48; code blocks 300 for different data streams may be placed onto different carriers and/or code blocks for a data stream may be spread across multiple carriers]. 

Regarding claim 19, the claim recites an apparatus, comprising: a receiver and a controller (See Qui, Fig. 1; User Terminal 150 comprising packet Processor 152) configured to perform the method steps recited as in claim 1; therefore, claims 19 is rejected along the same rationale that rejected in claim 1.

Regarding claim 20, the claim recites non-transitory computer readable medium comprising instructions that, when executed by a data processing apparatus to perform the method steps recited as in claim 1; therefore, claims 20 is rejected along the same rationale that rejected in claim 1.

Claim 10 is rejected under 35 U.S.C. 103 unpatentable over Qin et al. (US 2018/0278324) in view of KOLDING et al. (CN 101682467), and further in view of LI et al. (CN 104468048).

Regarding claim 10, the combined system of Qin and KOLDING discloses the method of claim 9.
The combined system of Qin and KOLDING discloses “wherein: each communication parameter scheme in the multiple candidate communication parameter schemes corresponds to a signal-to-noise threshold; the multiple candidate communication parameter schemes are ranked according to the signal-to-noise ratio thresholds; the subset of candidate communication parameter schemes is limited to: the first communication parameter scheme, a higher-ranked communication parameter scheme that is ranked higher than the first communication parameter scheme in the ranking, a lower-ranked communication parameter scheme that is ranked lower than the first communication parameter scheme in the ranking; and the second communication parameter scheme is the higher-ranked communication parameter scheme, the lower-ranked communication parameter scheme, or the default communication parameter scheme” as set forth above claim 9, but does not explicitly disclose “a default communication parameter scheme”.
However, LI discloses a default communication parameter scheme [¶¶ 47, 65; each MCS scheme minimum required BLER (block error rate) value, corresponding to the SNR/SINR value is transmitted in the requirement to achieve the lowest BLER (block error rate) and the interpolation target BLER and the lowest of each MCS scheme allows the BLER between BLER error].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “a default communication parameter scheme” as taught by KOLDING in the system of Qin, so that it would to provide a SNR/SINR gain, and selecting optimal MCSet for those MCS scheme in the next retransmission [see LI, ¶ 3].

Allowable Subject Matter
Claims 11, 13, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
In additional to references cited that are used for rejection as set forth above, NAMM et al. (CN 102017524) is also considered as relevant prior arts for rejection of in claims 2, 12, 21 and claim 30 for limitation “receiving a first data transmission sent over a link according to a first communication parameter scheme that includes at least one of a first modulation or a first coding; receiving a second data transmission; in response to receiving the second data transmission, determining a second communication parameter scheme of the second transmission, including: identifying a subset of multiple candidate communication parameter schemes determined based on the first communication parameter scheme; identifying, in the second data transmission, a first identifier that corresponds to the second communication parameter scheme; comparing the first identifier to a respective identifier for each communication parameter scheme in the subset of candidate communication parameter schemes” (See NAMM, Claim1, Fig. 3, ¶ 33).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469